In re Dabon, Louis; applying for writ of certiorari and/or review, prohibition, mandamus or habeas corpus; Parish of Orleans, Criminal District Court, Div. “F”, No. 246-701.
Granted. From the transcript of his remarks at sentencing, it is unclear whether the trial judge was aware of his sentencing alternatives at the time but chose not to exercise them in that particular case. Accordingly, relator’s sentence is vacated and the case is remanded to the trial court for resentencing in accord with the law.
DIXON, C.J., and WATSON, J., dissent.